
	
		II
		109th CONGRESS
		2d Session
		S. 3485
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 8, 2006
			Mr. Dorgan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Tariff Act of 1930 to prohibit
		  the import, export, and sale of goods made with sweatshop labor, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Decent Working Conditions and Fair
			 Competition Act.
		2.Findings and
			 purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)The violation of core labor standards, as
			 defined under the laws of the United States and the International Labor
			 Organization, is widespread in factories that produce goods for sale in the
			 United States.
				(2)Factories that violate core labor standards
			 are commonly referred to as sweatshops.
				(3)Subjecting factory workers to sweatshop
			 conditions that violate core labor standards is morally offensive to the
			 American people both in their roles as consumers and as investors, and is
			 degrading to workers forced to labor under these conditions.
				(4)Workers have a right to be free of
			 sweatshop working conditions.
				(5)Consumers have a right to know that the
			 goods they purchase are not produced in sweatshops.
				(6)Businesses have a right to be free from
			 competition with companies that use sweatshop labor.
				(7)Shareholders have a right to know that
			 their investments are not supporting sweatshop labor.
				(8)It is a deceptive trade practice and a form
			 of unfair competition for a business to sell sweatshop goods.
				(9)Prohibiting the sale, manufacture, offer
			 for sale, transportation, and distribution of sweatshop goods, regardless of
			 the source of the goods, is consistent with the international obligations of
			 the United States because the prohibition applies equally to domestic and
			 foreign products and avoids any discrimination among foreign sources of
			 competing products.
				(b)PurposesThe purposes of this Act are to—
				(1)prohibit the import, export, or sale of
			 goods made in factories or workshops that violate core labor standards;
			 and
				(2)prohibit the procurement of sweatshop goods
			 by the United States Government.
				3.Definition of core
			 labor standards
			(a)In
			 generalIn this Act, the term
			 core labor standards, means—
				(1)the right of association;
				(2)the right to organize and bargain
			 collectively;
				(3)a prohibition on the use of any form of
			 forced or compulsory labor;
				(4)a minimum age for the employment of
			 children; and
				(5)acceptable conditions of work with respect
			 to minimum wages, hours of work, and occupational safety and health.
				(b)Acceptable
			 conditionsFor purposes of
			 subsection (a)(5), acceptable conditions of work shall be determined by the
			 laws, regulations, or competent authority of the country where the labor is
			 performed.
			ITariff Act of 1930
			101.Importation and sale
			 of sweatshop goods prohibitedSection 307 of the Tariff Act of 1930 (19
			 U.S.C. 1307) is amended to read as follows:
				
					307.Prohibition of
				import and sale of convict-made goods and sweatshop goods
						(a)DefinitionsIn this section:
							(1)Convict-made
				goodThe term
				convict-made good means any good, ware, article, or merchandise
				mined, produced, or manufactured wholly or in part in any foreign country by
				convict labor.
							(2)Sweatshop
				goodThe term sweatshop
				good means any good, ware, article, or merchandise mined, produced, or
				manufactured wholly or in part in violation of core labor standards as defined
				in section 3 of the Decent Working Conditions and Fair Competition Act.
							(b)ProhibitionsIt is unlawful for any person to—
							(1)import into the United States any
				convict-made good;
							(2)import into, or export from, the United
				States any sweatshop good;
							(3)introduce into commerce, sell, trade, or
				advertise in commerce, offer to sell, or transport or distribute in commerce in
				the United States, any sweatshop
				good.
							.
			102.Waiver
			 authority
				(a)In
			 generalThe President, for
			 reasons of national interest, may recommend that the application of section 201
			 of this Act or section 307(b) (2) and (3) of the Tariff Act of 1930 be waived
			 in connection with the goods of any country with respect to 1 or more of the
			 principles and rights defined as a core labor standard in section 3 of this
			 Act. Any such recommendation shall—
					(1)be transmitted to the House of
			 Representatives and the Senate setting forth the President’s reasons for the
			 waiver;
					(2)include, for each waiver recommendation, a
			 determination that the waiver is necessary to protect the national interest of
			 the United States; and
					(3)include, for each principle or right for
			 which a waiver is recommended, an explanation of why the President recommends
			 waiving application of that principle or right.
					(b)Period of
			 waiverA waiver under this
			 section shall be effective for a 12-month period unless Congress enacts a joint
			 resolution described in subsection (c).
				(c)Joint
			 resolution requirements and procedures
					(1)Resolution
			 describedFor purposes of
			 this subsection, the term resolution means only a joint resolution
			 of the two Houses of Congress, the matter after the resolving clause of which
			 is as follows: That the Congress does not approve the waiver of section
			 201 of the Decent Working Conditions and Fair Competition Act or section 307(b)
			 (2) and (3) of the Tariff Act of 1930 (19 U.S.C. 1307) recommended by the
			 President to the Congress on _______ with respect to the application of _______
			 to the goods of_______., with the first blank space being filled with
			 the appropriate date, the second blank space being filled with the principle or
			 right to be waived, and the third blank space being filled with the name of the
			 country, if any, with respect to which the waiver of authority is
			 disapproved.
					(2)Application of
			 procedural provisionsThe
			 provisions of section 152 (b) through (f) of the Trade Act of 1974 (19 U.S.C.
			 2192 (b) through (f)) shall apply to resolutions described in paragraph
			 (1).
					(3)Approval by
			 congressIf Congress approves
			 a joint resolution, Congress shall send the resolution to the President before
			 the end of the 90-day period beginning on the date that Congress receives the
			 waiver described in subsection (a).
					(4)Effect of
			 vetoIf the President vetoes
			 the joint resolution, the resolution is enacted into law if each House of
			 Congress votes to override the veto on or before the later of the last day of
			 the 90-day period referred to in paragraph (3) or the last day of the 15-day
			 period, excluding any day described in section 154(b) of the Trade Act of 1974
			 (19 U.S.C. 2194(b)), beginning on the date the Congress receives the veto
			 message from the President.
					(5)IntroductionA joint resolution to which this subsection
			 applies may be introduced at any time on or after the date the President
			 transmits to Congress the waiver described in subsection (a).
					(d)Termination or
			 extension of waiverA waiver
			 with respect to the goods of any country terminates on the day after the waiver
			 authority granted by this subsection ceases to be effective with respect to
			 such country, unless an extension of the waiver authority is granted. The
			 President may recommend an extension of the waiver authority in the same manner
			 as the original recommendation, except that the President may not recommend an
			 extension later than the date that is 30 days before the waiver authority
			 expires. The President may, at any time, terminate by Executive order any
			 waiver under this section.
				IIFederal Trade Commission
			201.Violation of Federal
			 Trade Commission Act
				(a)In
			 generalIt is unlawful for
			 any person to introduce into commerce, sell, trade, or advertise in commerce,
			 offer to sell or transport or distribute in commerce any sweatshop good.
				(b)Sweatshop
			 goodFor purposes of this
			 title, the term sweatshop good means any good, ware, article, or
			 merchandise mined, produced, or manufactured wholly or in part in violation of
			 core labor standards, listed in section 3 of this Act.
				(c)Enforcement
					(1)In
			 generalThe Federal Trade
			 Commission shall enforce the provisions of this section with respect to the
			 prohibitions under subsection (a) as if the violation were an unfair or
			 deceptive act or practice proscribed under section 18(a)(1)(B) of the Federal
			 Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
					(2)Actions by the
			 CommissionThe Commission
			 shall prevent any person from violating this Act in the same manner, by the
			 same means, and with the same jurisdiction, powers, and duties as though all
			 applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C.
			 41 et seq.) were incorporated into and made a part of this title. Any person
			 that violates the provisions of this title shall be subject to the penalties
			 and entitled to the privileges and immunities provided in said Federal Trade
			 Commission Act in the same manner, by the same means, and with the same
			 jurisdiction, power, and duties as though all applicable terms and provisions
			 of the Federal Trade Commission Act were incorporated into and made a part of
			 this title.
					(3)InvestigationsNotwithstanding any other provision of law,
			 the Federal Trade Commission shall investigate any complaint received from a
			 worker alleging a violation of this title with respect to a good, ware,
			 article, or merchandise produced by that worker.
					(4)RegulationsNot later than 6 months after the date of
			 the enactment of this Act, the Federal Trade Commission shall publish rules to
			 carry out the provisions of this title.
					202.Private right of
			 action
				(a)Private
			 suitsA person with standing
			 to sue under subsection (c) may bring a civil action against any seller of
			 goods, wares, articles, or merchandise on grounds of violation of section
			 201.
				(b)JurisdictionThe United States district courts shall
			 have jurisdiction, without regard to the amount in controversy or the
			 citizenship of the parties, to enforce this section.
				(c)Standing to
			 sueThe followings persons
			 have standing to sue under this section:
					(1)Competitors of the retailer of any good,
			 ware, article, or merchandise sold in violation of section 201.
					(2)Investors of the retailer of any good,
			 ware, article, or merchandise sold in violation of section 201.
					(d)Damages;
			 injunctive relief; attorney costs and fees
					(1)When a violation of section 201 is
			 established in any civil action arising under this section, the plaintiff shall
			 be entitled to recover $10,000 per violation or the fair market value of the
			 goods, whichever is greater. The court may increase the award of damages if the
			 court finds that the defendant willfully or knowingly violated section
			 201.
					(2)The plaintiff may sue for injunctive relief
			 against threatened loss or damage due to a violation of section 201.
					(3)The court shall award the cost of the suit,
			 including a reasonable attorney’s fee, to a prevailing plaintiff.
					(e)Interagency
			 cooperationAll Federal
			 departments and agencies shall cooperate with the Commissioner of Customs and
			 the Federal Trade Commission, to the extent practicable in the enforcement of
			 this title.
				(f)List of
			 violators; disclosure and publication by Federal trade commissionOn January 1 and July 1 of each year, the
			 Federal Trade Commission shall publish in the Federal Register and post on an
			 Internet website the following information:
					(1)An alphabetical list of the name, address,
			 and chief executive officer of each person that has, during the 2 years prior
			 to publication, violated the provisions of this title, along with a summary
			 description of each violation and the cumulative number of violations by each
			 person on the list.
					(2)A detailed description of each violation
			 that includes the following information:
						(A)The name, address, and chief executive
			 officer of each violator.
						(B)The circumstances under which core labor
			 standards, as defined in section 3 of this Act were violated in the course of
			 the mining, production, or manufacturing of the goods in question.
						IIIGovernment procurement
			301.Government
			 procurement of sweatshop goods prohibited
				(a)Amendment to
			 federal property and administrative services act of 1949Title III of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 251 et seq.) is amended by
			 adding at the end the following new section:
					
						318.Prohibition on
				procurement of sweatshop goods
							(a)Certification
				requirementThe head of an
				executive agency shall ensure that each covered contract entered into by such
				official for the procurement of property includes a clause that requires the
				contractor—
								(1)to certify to the contracting officer that
				the contractor has made a good faith effort to determine whether any product
				furnished under the contract is a sweatshop good, and that, on the basis of
				those efforts, the contractor is unaware that any such product is a sweatshop
				good; and
								(2)to cooperate fully in providing reasonable
				access to the contractor’s records, persons, or premises if requested by the
				contracting agency, the Directorate of Border and Transportation Security of
				the Department of Homeland Security, or the Department of Justice for the
				purpose of determining whether any product furnished under the contract is a
				sweatshop good.
								(b)InvestigationsWhenever a contracting officer of an
				executive agency has reason to believe that a product furnished under a covered
				contract is a sweatshop good, the head of the executive agency shall refer the
				matter for investigation to the Inspector General of the executive agency and,
				as the head of the executive agency or the Inspector General determines
				appropriate, to the Attorney General and the Under Secretary for Border and
				Transportation Security.
							(c)Remedies
								(1)In
				generalThe head of an
				executive agency may impose remedies as provided in this subsection if the head
				of the executive agency finds that the contractor—
									(A)has furnished under a covered contract a
				product that is a sweatshop good;
									(B)has submitted a false certification under
				subsection (a)(1); or
									(C)has failed to cooperate with an
				investigation under this section.
									(2)Termination of
				contractThe head of an
				executive agency may terminate a covered contract on the basis of a finding of
				a violation that occurs under paragraph (1) after the date the requirements of
				this section are implemented through the amendment of the Federal Acquisition
				Regulation under sections 6 and 25 of the Office of Federal Procurement Policy
				Act (41 U.S.C. 405 and 421).
								(3)Debarment and
				suspensionThe head of an
				executive agency may debar or suspend a contractor from eligibility for Federal
				contracts on the basis of a finding that the contractor has committed a
				violation described in paragraph (1). The debarment period may not exceed 3
				years.
								(4)Inclusion on
				list of parties excluded from federal procurement and nonprocurement
				programsThe Administrator of
				General Services shall include on the List of Parties Excluded from Federal
				Procurement and Nonprocurement Programs maintained by the Administrator under
				part 9 of the Federal Acquisition Regulation each contractor that is debarred,
				suspended, proposed for debarment or suspension, or declared ineligible by the
				head of an executive agency on the basis that the contractor has committed a
				violation under paragraph (1).
								(5)Remedies not
				exclusiveThis section shall
				not be construed to limit the use of other remedies available to the head of an
				executive agency or any other official of the Federal Government on the basis
				of a finding under paragraph (1).
								(d)DefinitionsIn this section:
								(1)Covered
				contractThe term
				covered contract means a contract for a total amount in excess of
				the micro-purchase threshold, as that term is defined in section 32(f) of the
				Office of Federal Procurement Policy Act (41 U.S.C. 428(f)).
								(2)Sweatshop
				goodThe term sweatshop
				good means all goods, wares, articles, and merchandise mined, produced,
				or manufactured wholly or in part in violation of core labor standards, as
				defined in section 3 of the Decent Working Conditions and Fair Competition
				Act.
								.
				(b)Amendment to
			 title 10, United States Code
					(1)In
			 generalChapter 137 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
						
							2333.Prohibition on
				procurement of sweatshop goods
								(a)Certification
				requirementThe head of an
				agency shall ensure that each covered contract entered into by such official
				for the procurement of property includes a clause that requires the
				contractor—
									(1)to certify to the contracting officer that
				the contractor has made a good faith effort to determine whether any product
				furnished under the contract is a sweatshop good, and that, on the basis of
				those efforts, the contractor is unaware that any such product is a sweatshop
				good; and
									(2)to cooperate fully in providing reasonable
				access to the contractor’s records, persons, or premises if requested by the
				contracting agency, the Directorate of Border and Transportation Security of
				the Department of Homeland Security, or the Department of Justice for the
				purpose of determining whether any product furnished under the contract is a
				sweatshop good.
									(b)InvestigationsWhenever a contracting officer of an agency
				has reason to believe that a product furnished under a covered contract is a
				sweatshop good, the head of the agency shall refer the matter for investigation
				to the Inspector General of the agency and, as the head of the agency or the
				Inspector General determines appropriate, to the Attorney General and the Under
				Secretary for Border and Transportation Security.
								(c)Remedies(1)The head of an agency may impose remedies
				as provided in this subsection if the head of the agency finds that the
				contractor—
										(A)has furnished under a covered contract a
				product that is a sweatshop good;
										(B)has submitted a false certification under
				subsection (a)(1); or
										(C)has failed to cooperate with an
				investigation under subsection (b).
										(2)The head of an agency may terminate a
				covered contract on the basis of a finding of a violation that occurs under
				paragraph (1) after the date the requirements of this section are implemented
				through the amendment of the Federal Acquisition Regulation under sections 6
				and 25 of the Office of Federal Procurement Policy Act (41 U.S.C. 405 and
				421).
									(3)The head of an agency may debar or suspend
				a contractor from eligibility for Federal contracts on the basis of a finding
				that the contractor has committed a violation described in paragraph (1). The
				debarment period may not exceed 3 years.
									(4)The Administrator of General Services shall
				include on the List of Parties Excluded from Federal Procurement and
				Nonprocurement Programs maintained by the Administrator under part 9 of the
				Federal Acquisition Regulation each contractor that is debarred, suspended,
				proposed for debarment or suspension, or declared ineligible by the head of an
				agency on the basis that the contractor has committed a violation under
				paragraph (1).
									(5)This section shall not be construed to
				limit the use of other remedies available to the head of an agency or any other
				official of the Federal Government on the basis of a finding under paragraph
				(1).
									(d)DefinitionsIn this section:
									(1)The term covered contract
				means a contract for a total amount in excess of the micro-purchase threshold,
				as that term is defined in section 32(f) of the Office of Federal Procurement
				Policy Act (41 U.S.C. 428(f)).
									(2)The term sweatshop good means
				all goods, wares, articles, and merchandise mined, produced, or manufactured
				wholly or in part in violation of core labor standards, as defined in section 3
				of the Decent Working Conditions and Fair Competition
				Act.
									.
					(2)Clerical
			 amendmentThe table of
			 contents at the beginning of such chapter is amended by adding at the end the
			 following new item:
						
							2333. Prohibition on
				procurement of sweatshop goods..
						
					(c)Implementation
			 through the federal acquisition regulationNot later than 120 days after the date of
			 the enactment of this Act, the Federal Acquisition Regulatory Council shall
			 amend the Federal Acquisition Regulation issued under sections 6 and 25 of the
			 Office of Federal Procurement Policy Act (41 U.S.C. 405 and 421) to provide for
			 the implementation of the requirements of section 318 of the Federal Property
			 of Administrative Services Act of 1949 and section 2333 of title 10, United
			 States Code, as added by subsections (a) and (b), respectively.
				(d)ReportNot later than 2 years after the
			 requirements of this section and of section 318 of the Federal Property of
			 Administrative Services Act of 1949 and section 2333 of title 10, United States
			 Code, as added by subsections (a) and (b), respectively, are implemented
			 through the amendment of the Federal Acquisition Regulation pursuant to
			 subsection (c), the Administrator of General Services, with the assistance of
			 other executive agencies, shall submit to the Office of Management and Budget a
			 report on the actions taken under such sections.
				
